Exhibit 99.1 November 6, 2009 Crescendo Partners II, L.P., Series K Crescendo Investments II, LLC Crescendo Partners III, L.P. Crescendo Investments III, LLC 825 Third Avenue, 40th Floor New York, NY 10022 Dear Sir or Madam: You have previously entered into that certain Confidentiality Agreement with Destination Maternity Corporation, previously known as Mothers Work, Inc., (the "Company"), dated March 10, 2008 (the "Confidentiality Agreement") pursuant to which you and your directors, partners, officers, employees, agents, affiliates and advisors (including, without limitation, attorneys, accountants, consultants, bankers and financial advisors) (collectively "Representatives") agreed to take or abstain from taking certain actions as set forth in such agreement. You and your Representatives further agree to the undertakings and other terms and provisions set forth in this letter agreement. All capitalized terms used in this letter agreement and not otherwise defined shall have the respective meanings assigned to such terms in the Confidentiality Agreement. You hereby agree that the terms of the Confidentiality Agreement remain in full force and effect in accordance with its terms, except to the extent specifically otherwise provided in this letter agreement. You hereby agree to vote only for the nominees selected by the Company's Board of Directors (the "Board") for election to the Board at the 2010 Annual Meeting of Stockholders, provided such nominees include Arnaud Ajdler or any of your other Representatives. You hereby agree that neither you nor any of your affiliates (as defined in rule 12b-2 under the Securities Exchange Act of 1934, as amended), will (and you and they will not assist or encourage others to), directly or indirectly, take any action prior to the election of directors at the 2011 Annual Meeting of Stockholders to seek the removal of any current member of the Board or any director elected to the Board at the 2010 Annual Meeting of Stockholders; provided, however, that nothing in this letter agreement shall limit your right to nominate a slate of director candidates for election at the 2011 Annual Meeting of Shareholders, subject to compliance with applicable provisions of the Company's By-Laws and the Confidentiality Agreement. The Company hereby agrees to use commercially reasonable efforts to recruit two new directors for election to the Board at the 2010 Annual Meeting of Stockholders (collectively, the "10th and 11th Directors"), one of whom shall be a director whom the Board determines qualifies as an "audit committee financial expert," as that term is defined in Item 407(d)(5) of Regulation S-K, to chair the Board's Audit Committee; and the other of whom shall be a person experienced in matters relating to the Company's business. To the extent either or both of the 10th and 11th Directors are not identified in time for inclusion in the Company's proxy statement for the 2010 Annual Meeting of Stockholders, the Company agrees to use commercially reasonable efforts to identify and appoint such 10th or 11th Director(s) (as applicable) to the Board as soon thereafter as is reasonably practicable. The nomination of the 10th and 11th Director will require the unanimous approval of the Nominating and Corporate Governance Committee. In addition, prior to the 2011 Annual Meeting of Stockholders, any increase in the size of the Board and the filling of any vacancy on the Board shall require the unanimous approval of the Nominating and Corporate Governance Committee. Upon Mr.
